DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Provisional App. No. 62/680,232 filed June 4, 2018.

Status of Claims
This Office Action is responsive to the amendment filed on February 28, 2022. As directed by the amendment: claims 25-30 have been cancelled; and claims 31-35 have been added. Thus, claims 1-24 and 31-35 are presently pending in this application.

Election/Restrictions
Claims 1-30 were previously subject to a Restriction under 35 U.S.C. 121. Acknowledge is made to Applicant’s election of Group I, Claims 1-25 drawn to a medication delivery system and a method of assembly a medication delivery system, without traverse on February 28, 2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Stover on March 15, 2016.
The application has been amended as follows: 

a holding chamber having an input and an output end; 
a backpiece coupled to the input end of the holding chamber and comprising an electrical circuit and an opening; 
an MDI comprising an insert portion moveable between an engaged position wherein the insert portion is received in the opening and a disengaged position wherein the insert portion is removed from the opening, and at least one contact that completes the electrical circuit when the insert portion is in the engaged position; and 
wherein the at least one contact comprises a pair of spaced apart contacts with the first insert portion therebtween.
 
Cancelling claim 2 

Claim 3 shall now recite: The medication delivery system of claim 1 wherein the MDI comprises 
a label defining the pair of contacts.

Claim 4 shall now recite: The medication delivery system of claim 1 wherein the MDI comprises 
an actuator boot defining the insert portion, and further comprising an adapter releasably coupled to the actuator boot, wherein the adapter includes the pair of contacts.

Claim 6 shall now recite: The medication delivery system of claim 5 further comprising 
a resistor electrically coupled between the pair of magnets.

Claim 13 shall now read: A method of assembling a medication delivery system comprising: 
coupling a backpiece to an input end of a holding chamber, wherein the backpiece comprises an electrical circuit and defines an opening to an interior of the holding chamber; 

completing the electrical circuit with at least one contact disposed on the MDI; and 	wherein the at least one contact comprises a pair of spaced apart contacts with the first insert portion therebtween.

Cancelling claim 14

Claim 15 shall now recite: The method of claim 13 wherein the MDI comprises a label defining the pair of contacts.

Claim 16 shall now recite: The method of claim 13 wherein the MDI comprises an actuator boot defining the insert portion, and further comprising an adapter releasably coupled to the actuator boot, wherein the adapter includes the pair of contacts.

Second claim 33 shall now be claim 34 depending from claim 32 such that:
Claim 34 shall now recite: The medication delivery system of claim 32 wherein the magnets releasably engage the backpiece and complete the circuit when the adapter and faceplate are in the engaged position.

Claim 34 shall now be claim 35 depending from claim 31 such that:
Claim 35 shall now recite: The medication delivery system of claim 31 wherein the opening comprises a first opening, and wherein the adapter comprises a U-shaped yoke defining a second opening aligned with the first opening.  



Claim 35 shall now be claim 36 depending from now claim 35 such that:


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art Alizoti et al. (U.S. Pub. No. 2017/0333645; “Alizoti”) discloses a medication delivery system comprising: a holding chamber (2; Fig. 3, 4, 7) having an input (10; Fig. 3) and an output end (14; Fig.3); a backpiece (8; Fig. 3) coupled to the input end of the holding chamber (Fig. 3) and comprising an electrical circuit (62, 502; Fig. 18-19) and an opening (20; Fig. 3; ¶ 0102); an MDI (5; Fig. 3) comprising an insert portion (22; Fig. 3) moveable between an engaged position wherein the insert portion is received in the opening and a disengaged position wherein the insert portion is removed from the opening (¶ 0102).
Prior art Smith (GB2263068A) [as evidenced by Smith (GB2262452A)] discloses a medication delivery system comprising a backpiece (4; Fig. 1, 2a) comprising an opening (12; Fig. 2a, 3b) and an electrical circuit (22; Fig. 2a, 3b) and an MDI (6, Fig. 1, 2b) comprising an insert portion (14; Fig. 2b, 3a) moveable between an engaged position (Fig. 1) wherein the insert portion is received in the opening and a disengaged position wherein the insert portion is removed from the opening (Fig. 2a, 2b) and at least one contact (20; Fig. 2b, 3a) that completes the electrical circuit when the insert portion is in the engaged position (Pg. 10, ln 18 Pg. 11, ln 4 and disclosed by Smith (GB2262452A): Pg. 5, ln 15 to Pg. 7, ln 14).
The prior art of fails to disclose or render obvious a medication delivery system wherein 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785